            Case 1:19-cv-05902-ER Document 16 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH TRUGLIA,

                          Plaintiff,

                   vs.                                                  ORDER

TRANSUNION (OF DELAWARE) LLC,                                      19 Civ. 5902 (ER)
EQUIFAX INFORMATION SERVICES, LLC,
and PROFESSIONAL DEBT MEDIATION INC,

                          Defendants.


RAMOS, D.J.:


       On May 24, 2019, pro se Plaintiﬀ Joseph Truglia ﬁled a complaint against Defendants

Transunion (of Delaware) LLC (“Transunion”), Equifax Information Services, LLC (“Equifax”),

and Professional Debt Mediation Inc. (“Professional Debt Mediation”) in �e Civil Court of the

City of New York alleging violation of the Fair Credit Reporting Act. Doc. 1-1. Transunion

subsequently removed the matter to this Court on June 24, 2019. Doc. 1. Kathleen Crowley,

counsel for Professional Debt Mediation, consented to removal, but has yet to appear in this case.

Doc. 1-3.

       On July 23, 2019, Plaintiﬀ ﬁled a stipulation of voluntary dismissal signed only by

Plaintiﬀ and without indication of the Defendant to which it applied. Doc. 8. �e Court

requested clariﬁcation from Plaintiﬀ on which Defendant the stipulation applied to, and from that

Defendant on whether it consented to the stipulation on July 26, 2019. Doc. 9. On August 12,

2019, Plaintiﬀ responded that the stipulation applied to Professional Debt Mediation. Doc. 10.

On August 21, 2019, the Court asked Professional Debt Mediation to conﬁrm whether it
            Case 1:19-cv-05902-ER Document 16 Filed 05/21/20 Page 2 of 2



consented to dismissal. Doc. 11. To date, Professional Debt Mediation has not responded to the

Court’s inquiries regarding the stipulation.

         �is Court directs Professional Debt Mediation, if it still has counsel, to direct that

counsel to ﬁle a notice of appearance in this case by �ursday, June 4, 2020. �e Court further

directs Professional Debt Mediation, through counsel or pro se, to conﬁrm whether or not it

consents to voluntary dismissal by �ursday, June 4, 2020.

         A copy of this Order will be sent by Chambers to Professional Debt Mediation at 7948

Baymeadows Way, 2nd Fl., Jacksonville, FL 32256 and to Plaintiﬀ at 1759 Raleigh Court West,

Apt. 91A, Ocean, NJ 07712.



         It is SO ORDERED.



Dated:     May 21, 2020
           New York, New York


                                                               EDGARDO RAMOS, U.S.D.J.




                                                   2
